U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. Please print or type. 1. Name and address of issuer: Lincoln Life Variable Annuity Account JF-I 1300 South Clinton Street Fort Wayne, IN 46802 2. Name of each series or class of funds for which this notice is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [X] 3. Investment Company Act File Number: 811-09779 Securities Act File Number: 333-144277* 333-144276 * The fee, if any, is being paid on the filing for 333-144277. 4(a) Last day of fiscal year for which this notice is filed: December 31, 2011 4(b) [ ] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer's fiscal year). (See Instruction A.2) Note: If the Form is being filed late, interest must be paid on the registration fee due. 4(c) [ ] Check box if this is the last time the issuer will be filing this Form. 5. Calculation of registration fee: (i) Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ 48,240 (ii) Aggregate price of shares redeemed or repurchased during the fiscal year: $ 1,028,951 (iii) Aggregate price of shares redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: $ 25,177,789 (iv) Total available redemption credits [add Items 5(ii) and 5(iii): $ 26,206,740 (v) Net sales - if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv)from Item 5(i)]: $ 0 (vi) Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv)from Item 5(i)]: $ (26,158,500) (vii) Multiplier for determining registration fee (See Instruction C.9) x .0001146 (viii) Registration fee due [multiply Item 5(v)by Item 5(vii)] (enter "0" if no fee is due): $ 0 6. Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to Rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: . If there is a number of shares or other units that were registered pursuant to Rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: . 7. Interest due - if this Form is being filed more than 90 days after the end of the issuer's fiscal year (see Instruction D): $ 0 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0* * The fee, if any, is being paid on the filing for 333-144277. 9. Date the registration fee and any interest payment was sent to the Commission's lockbox depository: Method of Delivery: [ ] Wire Transfer [ ] Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the
